Spring, J. (concurring):
I concur with Mr. Justice Kruse that rental damages are allowable.
I think, however, that the sum awarded is excessive. The improvement in front of the premises of the petitioner was not completed until September, 1902, and the evidence shows that “travel” was not “suspended or cut off” until that time. The commissioners allowed damages from September, 1901, a year before they commenced to accrue. In addition to this error the sum awarded for the time permitted is more than the evidence justifies. *722This may be attributable somewhat to the erroneous position of the commissioners that the change of grade was a “ continuous trespass upon the easement of access to claimant’s said premises, and solely in consequence of said trespass, and aside from any other causes, the rental or useful value of said premises was depreciated.”
I think the order should be reversed and the matter remitted to the Special Term for the appointment of new commissioners.
Robson, J., concurred.